Citation Nr: 1015975	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  08-26 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for erectile 
dysfunction, secondary to diabetes mellitus.

3.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities.

4.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

bvarpeltier


INTRODUCTION

The Veteran served on active duty from September 1970 to 
March 1972.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Saint Louis, Missouri.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by 
the United States Court of Appeals for Veterans Claims (the 
Court), are applicable to this appeal.

The Veteran is seeking service connection for hypertension, 
erectile dysfunction and for peripheral neuropathy of all 
four extremities, claimed as secondary to his service-
connected diabetes mellitus.  

In this regard, the Veteran was provided a VA hypertension 
examination in February 2007.  Following the examination, the 
physician concluded that the Veteran suffered from essential 
hypertension, and did not have diabetic nephropathy that 
would result in secondary hypertension.  While he clearly 
dismissed the notion that hypertension was secondary to 
diabetes mellitus, the physician did not indicate whether the 
service connected diabetes mellitus aggravated the 
hypertension.  A disability which is proximately due to or 
the result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a) (effective before 
and after October 10, 2006).  The Court has held that when 
aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition the Veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  Therefore, additional examination is required prior 
to a determination by the Board.

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. § 3.310(b) (effective after October 10, 
2006); see 71 Fed. Reg. 52744 (Sept. 7, 2006) (noting the 
revision was required to implement the Court's decision in 
Allen, 7 Vet. App. 439).  

Regarding the remaining disorders of erectile dysfunction, 
and peripheral neuropathy of all extremities, a review of the 
record reflects that the Veteran has never been provided with 
a comprehensive VA diabetes mellitus examination to assess 
any potential complications of diabetes mellitus.  This must 
be accomplished.

Finally, after the claims folder was transferred to the 
Board, the Veteran submitted medical evidence consisting of a 
VA medical record.  The document did not include a waiver of 
review of this record by the RO.  Thus, it must be returned 
to the RO for their review and preparation of a supplemental 
statement of the case.

Accordingly, the case is REMANDED for the following actions:

1. The RO should contact the Veteran and 
obtain the names, addresses, and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, 
who treated the Veteran for hypertension, 
erectile dysfunction, and peripheral 
neuropathy of all extremities since 
August 2006.  After the Veteran has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review. 

2.  Thereafter, the Veteran should be 
afforded a VA diabetes mellitus 
examination to determine the severity and 
nature of impairment caused by the 
diabetes mellitus.  All indicated tests 
and studies are to be performed.  Prior 
to the examination, the claims folder and 
a copy of this remand must be made 
available to the physician for review of 
the case.  A notation to the effect that 
this record review took place should be 
included in the report of the physician.   
The examination must be conducted 
following the protocol in VA's Disability 
Examination Worksheet for VA Diabetes 
Mellitus Examination, revised on 
September 22, 2008.  

Following a review of the record, and an 
examination of the Veteran, the physician 
is to indicate whether the Veteran has 
any complications of diabetes mellitus, 
such as erectile dysfunction, and/or 
peripheral neuropathy of all extremities.  
Complete reasons and bases are to 
accompany any opinion provided by the 
physician.

3.  The Veteran should be afforded a VA 
hypertension examination to determine 
whether the diabetes mellitus casues or 
aggravates the Veteran's hypertension.  
All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder and a copy of this remand 
must be made available to the physician 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the examiner.  

Following a review of the record, and an 
examination of the Veteran, the physician 
is to indicate whether it is at least as 
likely as not that the Veteran's diabetes 
mellitus has caused hypertension, or has 
aggravated any unrelated hypertension.  
Complete reasons and bases are to 
accompany any opinion provided by the 
physician.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the Veteran 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


